Citation Nr: 0946651	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-36 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1979 to June 1980 and in the Navy from August 
1980 to December 2001.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
claim.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.

Issue not on appeal

During the course of this appeal, the Veteran filed to reopen 
a previously denied claim of entitlement to service 
connection for lumbar spine condition.  This claim to reopen 
was denied in a December 2006 rating decision.  As evidenced 
by the claims folder, a notice of disagreement was not filed.  
That issue is, therefore, not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Appellant's claim of entitlement to service connection for 
hypertension must be remanded for further evidentiary 
development.  

Reasons for remand

The Veteran has asserted entitlement to service connection 
for hypertension on both direct and secondary bases.  In May 
2006, the RO obtained a VA medical opinion to address the 
issue of secondary service connection; specifically, whether 
the Veteran's claimed hypertension is due to his service-
connected diabetes mellitus, type II.

As to the issue of direct service connection, in order to 
establish service connection for the claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), the medical evidence 
reflects a current diagnosis of hypertension.  See VA 
treatment records dated in December 2004.  

With respect to Hickson element (2), the May 2006 VA examiner 
noted that a review of the Veteran's service treatment 
records "shows multiple blood pressure readings essentially 
within normal limits from the time he enlisted in November of 
1980 up until 2000.  In January 2001, blood pressure recorded 
126/89 mm/Hg, in May 2001 130/93 mm/Hg, June 2001 128/90 
mm/Hg, September 2001 139/97 mm/Hg, repeated was 132/92 mm/Hg 
and later repeated was 134/84 mm/Hg.  In August 2001 142/90 
mm/Hg, December 2001 140/80 mm/Hg, and another blood pressure 
reading in December 2001 was 158/97 mm/Hg."  [It appears 
that the first elevated blood pressure reading after service 
was 148/103 in November 2004.]

The May 2006 VA examiner did not render an opinion as to 
whether the in-service elevated blood pressure readings were 
indicative of the incurrence of hypertension during the 
Veteran's military service.  There is no medical opinion 
which addresses the question of medical nexus on a direct 
basis.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
Veteran's current hypertension and his military service.  A 
medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should arrange for a physician to 
review the Veteran's VA claims folder 
and provide an opinion, which 
supporting rationale, as to whether the 
Veteran's currently diagnosed 
hypertension is as likely as not 
related to his military service.  If 
the reviewing physician finds that 
physical examination of the Veteran 
and/or diagnostic testing is necessary, 
such should be accomplished.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

2.	Following any further development that 
VBA deems necessary, the Veteran's 
claim should then be readjudicated.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


